COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-10-020-CV


JIM SHAW, DEFENDANT-SURETY                                        APPELLANT

                                       V.

THE STATE OF TEXAS                                                  APPELLEE

                                   ------------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     Appellant Jim Shaw, Defendant-Surety, attempts to appeal from the trial

court’s June 15, 2009 judgment.        Appellant filed his notice of appeal on

January 22, 2010, more than seven months after the trial court signed its

judgment.




     1
          See Tex. R. App. P. 47.4.
      On February 2, 2010, we sent appellant a letter that informed him of our

concern that we do not have jurisdiction over this appeal because the notice of

appeal was untimely filed. See Tex. R. App. P. 25.1(b), 26.1; Crites v. Collins,

284 S.W.3d 839, 840 (Tex. 2009) (indicating that the timely filing of a notice

of appeal under rule 26.1 is jurisdictional); Wilkins v. Methodist Health Care

Sys., 160 S.W.3d 559, 561, 564 (Tex. 2005) (same).           We also informed

appellant that unless he filed a response by February 12, 2010, showing

grounds for continuing this appeal, the appeal could be dismissed for want of

jurisdiction. Appellant has not filed a response.

      The times for filing a notice of appeal are mandatory and jurisdictional,

and absent a timely filed notice of appeal or extension request, we must dismiss

the appeal. See Tex. R. App. P. 25.1(b), 26.1, 26.3; Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997). Because appellant’s notice of appeal was not

timely filed, we dismiss his appeal for want of jurisdiction. See Tex. R. App.

P. 42.3(a), 43.2(f).

                                           PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: March 18, 2010




                                       2